FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 1-6 and 8-20 are pending.  Claims 14 and 19 are withdrawn from consideration as a result of a restriction requirement filed on May 18, 2020.  Claims 1-6, 8-13, 15-18 and 20 are up for examination.

Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive.
Applicant argues that:
Independent claim 1, as amended, recites a system for sanitizing air “within a vehicle interior.” The recited system includes a framework “configured for integration with a vehicle air system.” The framework includes an intake for receiving air “from the vehicle interior” and an outlet for passing purifying plasma “out of the framework and into the vehicle interior.” Claim 1 further includes the limitation “wherein the system is configured such that, during operation, the composition of the purifying plasma, as formed within the framework at the air-permeable catalyst structure where the generated oxygen radicals combine with passing air, is the same as the purifying plasma directed out of the framework and into the vehicle interior.”
In contrast, Mole teaches that the air passing out of the flow passage 2 is treated with a spray of hydrocarbons from spray head 57 before exiting through the outlet 6. (See FIG. 1 and paras. [0044]-[0045] of Mole). Thus, the air exiting the outlet 6 of Mole is not the same air formed within the framework at the air-permeable catalyst. Figure 1 of Mole is reproduced below.
In the Office Action, the Examiner argues that the “device” can be defined by numeral 30, the outlet essentially shown at numeral 2 (Office Action, p. 6). However, claim 1 requires that the purifying plasma formed within the framework is the same as the purifying plasma directed into the vehicle interior. Even under the Examiner’s interpretation, Mole does not disclose that the outlet air shown at numeral 2 can be directed into a vehicle interior. Moreover, it would not make sense to configure or use the device of Mole in this manner, since this would require positioning the spray head 57 somewhere in the vehicle interior downstream from the “outlet.” Mole therefore fails to anticipate claim 1 or the claims that depend therefrom. Independent claim 15 includes similar limitations.

The Examiner would respectfully contend that:
The system of Mole is fully capable of, and thus being configured for integration with a vehicle air system; as a maintenance operator could install said system of Mole into a vehicle air system.  Thus, the system of Mole will meet the limitations of a framework, “configured for integration with a vehicle air system…”
Further, the system of Mole can operate without the use of spray emitter (50) if the operator elects to do so.  As such, the system “is configured such that, during operation, the composition of the purifying plasma, as formed within the framework at the air-permeable catalyst structure where the generated oxygen radicals combine with passing air, is the same as the purifying plasma directed out of the framework and into the vehicle interior” because an operator can operate said system in that manner.  
The Applicant is reminded that the Manual of Patent Examining Procedures state that, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim (See MPEP 2114 [II]).  Because the system of Mole teaches all of the structural limitations of the claims as set forth, and can perform the functions recited in said claims, then said reference of Mole meets the limitations of the claims. 
Therefore, this response is not persuasive.

Applicant also argues that:
Claim 20 is rejected as being unpatentable over Holt (US 2011/0182772) in view of Bigelow (U.S. 6,500,387). As amended, claim 20 recites a system for sanitizing air “within a vehicle interior,” the system including a framework “configured for integration with a vehicle air system.” Claim 20 also recites that a “grating is disposed over the outlet.” Holt, in contrast, fails to teach or suggest a device configured for integration with a vehicle air system that also includes a grating disposed over the outlet. The embodiment of Figure 6 of Holt is the only embodiment described as generally usable in an air conditioning system (para. [0025]). However, even assuming, arguendo, that this embodiment could be integrated with a vehicle air conditioning system, Holt expressly teaches that in this embodiment, the “gas outlets 50 do not have outlet covers 55.” (para. [0025], emphasis added). Holt therefore fails to teach or suggest the combined features of claim 20. The secondary reference Boschert fails to remedy the deficiencies of Holt.  Claim 20 is therefore patentable over the cited combination of art.

The Examiner would respectfully respond that:
The system of Holt as shown in Figures 1-3 is fully capable of, and thus being configured for integration with a vehicle air system; as a maintenance operator could install said system of Holt into a vehicle air system.  Thus, the system of Holt will meet the limitations of a framework, “configured for integration with a vehicle air system…”  Further, Holt discloses that the system is provided with a grating (55) disposed over the outlet in paragraph 25.
As such, this response is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-6, 8-10 and 15-17 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Mole (U.S. Publication No. 2012/0093691).
Concerning claims 1-3 and 15, Mole discloses a system for sanitizing air within a vehicle interior (Figure 1), comprising: 
A framework configured for integration with a vehicle air system (Figure 1), which is the housing (1) in combination with the faraday cage (33) as set forth in paragraphs 41-43, having an intake at the left portion of the faraday cage (Figure 1) for receiving surrounding air from the vehicle interior into the framework and an outlet at the right portion of the Faraday cage (Figure 1) disposed directly opposite said intake (concerning claim 5; Figure 1) for passing a purifying plasma out of the framework and into the vehicle interior (Figure 1), wherein the porous mesh filter faraday cage (33) constitutes a grating that is disposed over the outlet (paragraph 43); 
A fan (20) configured to move surrounding air into the intake, through the framework (33), and out of the outlet (paragraph 41); 
An ultraviolet lamp (40) disposed between the intake and the outlet; and 
An air-permeable catalyst structure (42) positioned so as to at least partially surround the ultraviolet lamp (40) and so as to be within a path of passing air, the air-permeable catalyst structure including a titanium dioxide (concerning claims 8 and 16; paragraphs 51 and 54) noble metal alloy catalyst and being configured to allow passage of air through the air-permeable catalyst structure (Figure 1); 
Wherein the air-permeable catalyst structure (42) is configured to generate oxygen radicals which consist essentially of hydrogen peroxide and hydroxyl radicals, but not ozone, upon exposure to ultraviolet light emitted by the ultraviolet lamp and without the introduction of additional chemicals for generating the oxygen radicals without ozone (paragraphs 51, 57 and 64), 
Wherein the generated oxygen radicals transform the surrounding air received into the intake into the purifying plasma (paragraph 49); and 
Wherein the system is configured such that during operation the composition of the purifying plasma, as formed within the framework (1) at the air-permeable catalyst structure (42) where the generated oxygen radicals combine with passing air, is the same as the purifying plasma directed out of the framework exiting the outlet (generally shown at Figure 2) and passing through the grating (right portion of porous mesh faraday cage at outlet as shown in Figure 1) into the vehicle interior when an operator does not use the emitter (50) as shown in Figure 1.  Note the outlet of the framework (33) being located prior to emitter (50).
Note also that the catalyst structure does not produce ozone, but actually destroys it to generate hydroxyl radicals (paragraph 51).

Regarding claims 4 and 17, Mole also discloses that the air-permeable catalyst structure (42) has a mesh structure (paragraph 51).

Concerning claim 6, Mole continues to disclose that the air-permeable catalyst structure (42) and ultraviolet lamp (40) are located within the framework between the intake and the outlet in a direct path of passing air (Figure 1).

With respect to claim 9, Mole further discloses that the system comprises a cell for controlling operation of the ultraviolet lamp (paragraphs 30, 41 and 46).

Regarding claim 10, the reference discloses that the fan is configured to operate at a plurality of ventilation speeds (paragraph 67).

Claim is 20 rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Holt (U.S. Publication No. 2011/0182772).
Holt discloses a system for sanitizing air within a vehicle interior, comprising: 
A framework (10) configured for integration with a vehicle air system (Figures 1-6), the framework having an intake (85) for receiving surrounding air into the framework and an opposing outlet (50) for passing a purifying plasma out of the framework (10), wherein a grating (55) is disposed over the outlet (paragraph 25); 
A fan configured to move surrounding air into the intake, through the framework, and out of the opposing outlet (paragraph 28); 
An ultraviolet lamp disposed between the intake and the opposing outlet (paragraph 22); and 
An air-permeable catalyst structure (25) positioned so as to at least partially surround the ultraviolet lamp (paragraph 22) and so as to be within a path of passing air (paragraph 32), the air-permeable catalyst structure including a noble metal alloy catalyst (paragraph 32) and being configured to allow passage of air through the air-permeable catalyst structure (paragraph 32);
Wherein the air-permeable catalyst structure is configured to generate oxygen radicals which consist essentially of hydrogen peroxide and hydroxyl radicals, but not ozone, upon exposure to ultraviolet light emitted by the ultraviolet lamp and without the introduction of additional chemicals for generating the oxygen radicals without ozone (paragraphs 22 and 32); 
Wherein the generated oxygen radicals transform the surrounding air received into the intake into the purifying plasma as the air passes the ultraviolet lamp and the air-permeable catalyst structure (paragraphs 32, 34 and 35); and
Wherein the system is configured such that during operation the composition of the purifying plasma, as formed within the framework at the air-permeable catalyst structure where the generated oxygen radicals combine with passing air, is the same as the purifying plasma exiting the opposing outlet, and therefore during operation the system contains no ozone at the opposing outlet (paragraphs 32-35).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Campagna (U.S. Publication No. 2010/0266445).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system includes a digital timer in relay configured to allow the system to operate for a predetermined amount of time.  Campagna discloses a sterilization device comprising a UV light source (6) and a controller to operate said sterilization device (paragraphs 14-16 and 85).  The reference continues to disclose that the controller includes a digital timer in relay configured to allow the device to operate for a predetermined amount of time in order to allow an operator the ability to control the time that the device is activated (paragraph 86).  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the sanitizing system of Mole with a digital timer in relay configured to allow the device to operate for a predetermined amount of time in order to allow an operator the ability to control the time that the device is activated as exemplified by Campagna.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Hyde et al. (U.S. Publication No. 2009/0117001).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system further comprises a number of operations counter.  Hyde discloses a sanitizing device that includes an ultraviolet light source (105) and a control to operate said device (paragraphs 11 and 12).  The reference continues to disclose that the device further includes a number of operations counter (112) in order to accurately record the number of times the device has been used (paragraphs 29 and 33).  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to include a number of operations counter in the system of Mole in order to accurately record the number of times the device has been used as exemplified by Hyde.

Claims 13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mole (U.S. Publication No. 2012/0093691) in view of Boschert et al. (U.S. Publication No. 2005/0169821).
Mole is relied upon as set forth above.  Mole does not appear to disclose that the system is in conjunction with a vehicle having an air conditioning system, wherein the sanitizing system is included in the air conditioning system.  Boschert discloses an air conditioning and environment sanitizing system that includes a blower (3), and an ultraviolet emitting light element that impinges light on a structure impregnated with a noble metal alloy in order to sanitize the surrounding air therein (paragraph 47).  The reference continues to disclose that the system is utilized within an automobile transportation vehicle air conditioning system in order to provide the interior of a motor vehicle with sanitized air free of harmful bacteria and microorganisms.  As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the sanitizing system of Mole in a transportation vehicle air conditioning system in order to provide the interior of a motor vehicle with sanitized air free of harmful bacteria and microorganisms as exemplified by Boschert.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-13, 15-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,937,276 (herein referred to as ‘276). 
Although the claims at issue are not identical, they are not patentably distinct from each other because each disclose a system for sanitizing air with a framework with an intake and outlet for passing a purifying plasma out of the framework (claim 1 of ‘276).  Both also include a fan, and ultraviolet lamp and an air permeable catalyst to generate oxygen radicals, but not ozone, to transform the air into a purifying plasma (claim 1 of ‘276).  As such, the obviousness type double patenting rejection exists.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799